United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2458
                         ___________________________

                                  Gabriel G. Boimah

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           Speedway SuperAmerica LLC

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: February 7, 2013
                              Filed: March 19, 2013
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      In this diversity case asserting employment-discrimination and other state-law
claims, Liberian national Gabriel Boimah appeals following the district court’s1 grant

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
of summary judgment to Speedway SuperAmerica LLC (SSA), Boimah’s former
employer. We affirm.

       Summary judgment was proper on Boimah’s claims that SSA violated the
Minnesota Human Rights Act (MHRA) by discharging him based on his national
origin and in reprisal for engaging in protected conduct. Even assuming Boimah
presented a prima facie case on both claims, SSA provided evidence that he was
discharged for insubordination, and Boimah did not present sufficient evidence for
a jury to find that the proffered reason for his termination was a pretext for either
national-origin discrimination or reprisal. See Goins v. W. Group, 635 N.W.2d 717,
722-24 & n.3 (Minn. 2001) (for MHRA discrimination claim, once employer
demonstrates legitimate business reason for employment action, plaintiff must show
reason was pretext for discrimination); Cannon v. Minneapolis Police Dep’t, 783
N.W.2d 182, 189-90 (Minn. Ct. App. 2010) (same for MHRA reprisal claim). Next,
we conclude Boimah’s defamation claim failed because he did not allege that a
purportedly false performance appraisal was published to a third party. See Bahr v.
Boise Cascade Corp., 766 N.W.2d 910, 919-20 (Minn. 2009) (elements of defamation
action). As to his remaining claims, we agree summary judgment was proper for the
reasons given by the district court. Finally, we do not review Boimah’s challenge to
the magistrate judge’s discovery order because Boimah did not object to it below.
See McDonald v. City of St. Paul, 679 F.3d 698, 709 (8th Cir. 2012) (magistrate
judge’s order denying motion to compel was unreviewable when party failed to file
objection in district court).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-